Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157918(66)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
                                                                    SC: 157918
  In re PILAND, Minors.                                             COA: 340754
                                                                    Ingham CC Family Division:
                                                                    17-000591-NA

  _______________________________________/

          On order of the Chief Justice, the motion of the respondents to extend the time for
  filing their supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before January 22, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 21, 2018

                                                                               Clerk